Title: To Thomas Jefferson from Peter Stephen Duponceau, 19 April 1821
From: Duponceau, Peter Stephen
To: Jefferson, Thomas

Dear Sir
            Philadelphia
19th April 1821
          Your polite & ready answer to the letter I had the honor of writing to you on the subject of Mr Vanuxem calls for the expression of my gratitude. The young Gentleman will regret exceedingly that it will not be in his power to commence his useful labours in your immediate view & under your immediate protection. It would have been such an advantage as he surely will not meet with else where. Your condescension in answering his application so much in detail will be highly flattering to him; the expression of your good will towards him is an honor of which he will be proud thro’ life.Permit me, Sir, as a mark of my high respect to present you with a Copy of an Address which I have delivered at the opening of a Law Institution which I am endeavouring to establish in this City, in which I am greatly encouraged by the Zeal of the Students. I have resided in this Country near 44 Years & have been treated with Kindness as the Child of the family. It will be a sense of pride of happiness to me, if in return I can employ my very limited abilities to the advantage of a Country to which I owe so much. I am supported in the undertaking by my brethern of the profession, & have the satisfaction to find that the necessity of such an establishment is generally admitted. If, however, it should not succeed in my hands, like many other useful things, which have been completed by others than those who began them, it may be taken up by abler Men, & the object ultimately obtained.I have the honor to be With the greatest respect Sir Your most obedient humble servantPeter S. Du Ponceau